Citation Nr: 1210095	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-07 705	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial evaluation (rating) for left foot amputation, evaluated at 100 percent from July 18, 2006 to November 30, 2006, and at 40 percent from December 1, 2006, forward.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board personal hearing; however, in May 2011, his representative submitted correspondence indicating the Veteran wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e) (2011), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Moreover, as discussed below, through his representative, the Veteran has expressed a desire to withdraw this appeal.    


FINDING OF FACT

On May 11, 2011, prior to the promulgation of a decision in the appeal for a higher initial evaluation (rating) for left foot amputation, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher initial evaluation (rating) for left foot amputation by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).    

In the present case, through his authorized representative, the Veteran has withdrawn the appeal for a higher initial evaluation (rating) for left foot amputation; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


